Citation Nr: 0832515	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to November 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for a hearing before the Board in August 2006; 
however, he canceled his scheduled hearing and has not 
requested that it be rescheduled.  This case was before the 
Board in September 2006 and February 2008 when it was 
remanded for additional development.


FINDING OF FACT

Tinnitus was not noted in service and the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the veteran's service or any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A September 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  Furthermore, in the September 2006 letter, he was 
given notice regarding ratings and effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He had ample time to respond to this letter or supplement the 
record.  Thereafter, the claim was readjudicated.  See 
October 2007 Supplemental Statement of the Case (SSOC).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's service treatment records (STRs) has 
been completed.  All available, pertinent post-service 
treatment records have been obtained, and all evidence 
constructively of record (VA medical records) has been 
secured.  The RO arranged for VA examinations in April 2003, 
January 2007 and April 2008.  The veteran has not identified 
any pertinent evidence that remains outstanding.  The Board 
is satisfied that evidentiary development is complete; VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.


II.  Service Connection for Tinnitus

Service personnel records note that the veteran was wounded 
in action during his military service.  His STRs, including a 
November 1945 service separation examination report, are 
silent for complaints or findings related to tinnitus.  

In February 1946 the veteran submitted a claim for service 
connection for various disabilities.  He did not complain of 
tinnitus at that time.

An August 1947 VA examination report is silent for complaints 
or findings related to tinnitus.  

VA outpatient treatment records note that the veteran was 
seen in May 2001 for a hearing screening test.  He reported 
constant bilateral tinnitus.  A November 2001 VA audiology 
consult report notes that the veteran was referred for 
audiological evaluation after failing a hearing screening in 
May 2001.  On examination, the veteran complained of 
bilateral tinnitus.  

In February 2003, the veteran submitted a claim seeking (in 
pertinent part) service connection for tinnitus.

An April 2003 VA audiological evaluation report notes the 
veteran's history of noise exposure without ear protection 
during military service.  He also reported ringing in both 
ears that was present when he got out of service, went away 
and then returned four years ago.  

A January 2007 VA audiological evaluation report notes the 
veteran's history of exposure to acoustic trauma from heavy 
artillery and mortar fire during his military service.  
Following service, he worked as a teacher for 20 years.  
Currently, he complained of high-pitched, constant tinnitus 
affecting both ears.  The assessment was high-frequency, 
constant tinnitus associated with bilateral sensorineural 
hearing loss which has progressed over many years.

An April 2008 VA examination report notes the veteran's 
current complaints of tinnitus, left greater than right, 
which he described as constant, high-pitched, and 
nonpulsatile with no otalgia.  He reported that the tinnitus 
had been present for over 10 years.  After reviewing the 
veteran's claims file, including the evidence noted above, 
the VA examiner opined:

Due to the preponderance of adequate 
examinations both prior to discharge, at 
the time of discharge from the military, 
and in his immediate post-discharge time 
interval, it is unlikely that the veteran 
suffered clearly noise-induced trauma, 
and it is less than 50% likely that the 
veteran's tinnitus is etiologically 
related to the military service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

It is not in dispute that the veteran was exposed to acoustic 
trauma during his combat service during World War II, or that 
he currently has bilateral tinnitus.  However, his STRs do 
not show that he ever complained of tinnitus during service.  
No evidence of tinnitus was reported at any time during 
service.  Significantly, when the veteran submitted a 
February 1946 claim of service connection for various 
disabilities, tinnitus was not mentioned.  Consequently, 
service connection for tinnitus on the basis that such 
disability became manifest in service and persisted is not 
warranted.

Further, with respect to the etiology of the tinnitus, the 
Board notes that the veteran served in combat and thus is 
entitled to the relaxed evidentiary standards afforded by 38 
U.S.C.A. § 1154(b).  However, § 1154(b) does not create a 
presumption of service connection for the veteran's tinnitus; 
he is still required to meet the evidentiary burden as to 
service connection, to include whether there is a nexus 
between his current disability and his exposure to combat 
noise trauma in service.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Notably, the August 2008 VA examiner noted that 
there is no evidence that the veteran developed tinnitus 
while on active duty, and opined that the veteran's current 
tinnitus is not related to his military service.  The VA 
opinion was based on a review of the veteran's entire 
pertinent medical history, including his STRs and post-
service medical evidence, and the examiner explained the 
rationale for his conclusion, as noted above.  There is no 
medical opinion to the contrary.  Significantly, when there 
is a lengthy period of time between service and the earliest 
post-service clinical documentation of the disability for 
which service connection is sought (here, more than 55 
years), that is of itself a factor for consideration against 
a finding that the disability may be related to service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service). 

The Board has also considered the veteran's own statements to 
the effect that his tinnitus was incurred during his military 
service.  However, because he is a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of resolving doubt in his favor 
when the evidence is in relative equipoise does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


